Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 46, 48-50, 54-55, 57, 59, 61, 63, and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the ASPA (Admitted State of the Prior Art) in view of Gazeau et al (US 2007/0062383) and Nystrom et al (US 6,162,270; newly applied).
The ASPA sets forth a coating device including painting cabin 2 having an upper plenum 5 from which air is introduced through a ceiling 6 of the cabin 2 (see Fig. 1), the painting cabin having therein at least one multi-axis robot configured with a multi-axis robot hand axis; atomizing or sprayer nozzles for applying coating agent; the painting cabin configured for coating motor vehicle body parts with the coating agent within the cabin, and a lower overspray washing/cleaning area to remove overspray from air removed from the cabin  ([0002-0009]; see Fig. 1).  The ASPA is silent concerning the paint supplied via supply line being liquid in form, a print head in the painting cabin to discharge coating agent from the coating agent nozzles, the print head being mounted on the multi-axis robot about the multi-axis robot hand axis; and an air filter coupled between the painting cabin and air extractor to extract cabin air through the air filter out of the painting cabin in a downward direction.  However, it was known in the art at the time the invention was made, to provide in a coating device for coating components with a coating agent, use of an application device which applies the coating agent supplied via supply line being liquid in form (see Fig. 10, [0008, acrylic [liquid] paint]), wherein the application device is a print block 18 (“print head”; see Gazeau; Fig. 10; [0020, 0043]) which discharges the 
With respect to claim 48, the device as defined by the combination above would provide for at least one or more floor filters (18; see Nystrom) configured as a filter ceiling arranged on the base or floor of the painting cabin.

With respect to claim 50 and 55, the device as defined by the combination above would provide for coating agent nozzles of the print head having several coating agent nozzles each supplied via one coating agent supply line (Fig. 10 of Gazeau) and capable of supplying desired coating agents.  The use of a variety sized nozzles to apply predetermined volumes of paint to various parts would be within the purview of one skilled in the art.
With respect to claim 53, the device as defined by the combination above would provide for use of a coating agent being a fluidized paint with pigments/flakes and the coating agent nozzles to accommodate the paint suitable for vehicle body parts as evidenced by Gazeau (see Fig. 10, [0068, 0144]).
With respect to claim 54, the device as defined by the combination above would provide the coating agent supply line including a color changer.  In Gazeau, assigned to the print head are several color changers which on the input side are supplied with various coating agents and on the output side are connected to various coating agent nozzles of the print head so that the color changers each select one of the coating agents and supply it to the relevant coating agent nozzle, on the input side each of the color changers is capable of being supplied with various coating agents in the primary colors of a coating system and at least a single special paint and each of the individual color changers is capable of supplying one coating agent with a selected coating agent (Fig. 10; [0068,0144]).
With respect to claim 57, the device as defined by the combination above would provide for a robot controller to receive input from a sensor because Gazeau provides the coating device 
With respect to claim 59, the device as defined by the combination above would provide the invention instantly claimed because Gazeau provides that the coating device comprises a multiple axis robot for positioning the print head, an optical sensor positioned together with the print head by the robot and which is capable of detecting the course of a guide path on component to be coated, and a robot controller, which on the input side is connected to the sensor and on the output side to the robot, whereby the robot controller is capable of positioning the print head as a function of the course of the guide path (Figs. 9,12; [0021,0117-0140, 0195] so the print head as well as nozzles would be capable of being suitable positioned and so controlled.
With respect to claim 61, the device as defined by the combination above would provide for suitable arrangement of the nozzles with respect to the guide path so as to emit minimal coating agent to apply a desired print or pattern.
With respect to claim 65, see the ASPA plenum 5.

Claims 53 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the ASPA (Admitted State of the Prior Art) in view of Gazeau et al (US 2007/0062383) and Nystrom et al (US 6,162,270; newly applied) as applied to claim 46 above and further in view of Dattilo (US 6,296,706).
The teachings of the ASPA, Gazeau, and Nystrom have been mentioned above.  None of the aforementioned prior art teaches or suggests the paint containing solid paint components, the solid paint components including pigments and metallic flakes to be dispensed from the nozzles.  However, it was known in the art at the time the invention was made to provide a robot controlled dispenser in nozzle form capable of applying paint to a vehicle body with paint in liquid form with the paint including combined pigments and metallic flakes in a film or layer on vehicle bodies to establish a metallic effect coating on the vehicle body as evidenced by Dattilo (col. 15, lines 63 to col. 16, line 5; see Fig. 6).  Thus, it would have been obvious to one of ordinary skill in the art to provide in the coating device of the device as defined by the combination above with paint containing solid paint components, the solid paint components including pigments and metallic flakes to be dispensed from the nozzles to provide a metallic effect coating on the vehicle body.

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the ASPA (Admitted State of the Prior Art) in view of Gazeau et al (US 2007/0062383) and Nystrom et al (US 6,162,270; newly applied) as applied to claim 46 above and further in view of Kubatzki et al (US 6428132).
The teachings of the ASPA, Gazeau, and Nystrom have been mentioned above but none teaches or suggests print heads mounted on the multi-axis robot and configured to swivel relative to each other, respectively. Kubatzki teaches a print head which can be swiveled into and out of printing position for cleaning and sealing (i.e. rotating between consecutive coating sessions) (col. 15, lines 15-19). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device as defined by the combination above by mounting a print .

Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the ASPA (Admitted State of the Prior Art) in view of Gazeau et al (US 2007/0062383) and Nystrom et al (US 6,162,270; newly applied) as applied to claim 46 above and further in view of Frosztega et al (US 2006/0171250).
The teachings of the ASPA, Gazeau, and Nystrom have been mentioned above but none teaches or suggests an input side of the print head is connected to a color mixer which mixes several components and supplies the mixed components to the print head.  Frosztega provides for conventional color changers [0005-0006], a color coatings blender (“mixer”) for producing gradient layers in processes, including those using print heads (printers) and analogous devices [0009, 0059, 0073] by blending various compositions for delivery to a coating applicator including a plurality of primary (inlets) leading to the blender chamber and an outlet [0043]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the Gazeau assignment to the print head, a color mixer which on its output side is connected to a conventional color changer, which obviously may in turn be connected by its inlet to other paint feeds to supply additional desired paints/inks to the print head, and on the input side is capable of being supplied with variously colored coating agents in the primary colors of a color system to be supplied to the color changer as a coating agent of a desired color, because Gazeau suggests a color changer box which receives and sends separate colors to four nozzles and Frosztega suggests that a mixer may be added as a unit to mix colors to provide a desired mixture of colors as a feed to a coating applicator such as a printer.  Thus, it would have been obvious to provide the output color from the blender to the color changer .

Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the ASPA (Admitted State of the Prior Art) in view of Gazeau et al (US 2007/0062383) and Nystrom et al (US 6,162,270; newly applied) as applied to claim 46 above and further in view of Desie (US 2004/0165021).
The teachings of the ASPA, Gazeau, and Nystrom have been mentioned above but none teaches or suggests coating agent nozzles are differently sized, the plurality of coating agent nozzles being arranged to provide a coating edge with relatively smaller nozzles applying correspondingly small coating agent areas proximate the coating edge. Desie teaches print head nozzle configurations, including offset nozzles (Fig. 2) and nozzles varying in size by row (Fig. 1) [0038] in order to print droplets of varying sizes. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination above by providing the nozzle head with the recited configurations and varying sizes because Desie suggests varying sizes in order to print droplets of varying sizes as needed. A mere arrangement of some nozzles in relation to others to achieve a desired effect on respective vehicle body parts would be within the purview of one skilled in the art.

Response to Arguments
Applicants’ arguments filed 5/18/2021 have been fully considered but they are not persuasive.
Applicants contend that all obviousness rejections based on the teachings the ASPA (Admitted State of the Prior Art) in view of U.S. Patent Application Publication No. 2007/0062383, Gazeau et al, and Japanese Patent No. JP50-139138 (JP ‘138) should be 
This argument is not persuasive to remove the obviousness rejections based on the teachings the ASPA (Admitted State of the Prior Art) in view of U.S. Patent Application Publication No. 2007/0062383, Gazeau et al, and Nystrom et al (US 6,162,270; newly applied) for reasoning mentioned above.  Specifically, Nystrom would establish that it was known in the art at the time the invention was made, to provide air extraction from a painting cabin/spray booth via a plenum (56) and to filter the overspray from air removed for the painting cabin/booth via at least one or more paint cabin floor filters (18) all of which would enable enhanced filtering efficiency, reduced contamination; and ease in recovery of flowable coating agent or paint (see abstract; col. 7, lines 1-14; col. 6, lines 32-41; see i.e., Fig. 5).  The invention as amended and now claimed with the air extractor configured to extract cabin air through the air filter and out of the painting cabin in a downward direction through the air filter would be insufficient to warrant a grant of patentability.  Thus, all claims of the instantly claimed invention have been maintained as being obvious.

                                                  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/12/2021